Case 7:19-cr-01088 Document1 Filed on 05/21/19 in TXSD Page 1 of 2

United States District Court

 

 

AO 91 (Rev, 08/09) "Criminal Complaint Southern District District Of Taxe 5
UNITED STATES DISTRICT COURT. yy 9 4 agg
for the ,
Southern District of Texas David J. Bradley, Clerk
United States of America )
Lilia Abril OLMEDO-Perez ) VG _ \ ~”“
- YOB: 1995 Citizenship: Mexico , CaseNo. (V\ - 4 | SS
) \
)
Defendant(s)
CRIMINAL COMPLAINT

I, the complainant i in this case, state that the following is true to the best of my knowledge and belief.

 

 

On or: about. the e date(s) of May 20, 2019 in the county of Hidalgo in the
Southern . District of ‘Texas . , the defendant(s) violated:
Code Section 7 " Offense Description
21 U.S.C. § 841 Did knowingly and intentionally possess with the intent to distribute

approximately 4.14 kilograms of cocaine and 2.20 kilograms of methamphetamine
a schedule II controlled substances, from the United Mexican States. .

21 U.S.C. § 952°. Did knowingly and intentionally import into the United States approximately 4.14
° kilograms of cocaine and 2.20 kilograms of methamphetamine, a schedule |!
controlled substances, from the United Mexican States.

This criminal complaint is based on these facts:
On May 20, 2019 Lilia Abril OLMEDO-Perez was arrested attempting to enter the United States through the Anzalduas,
Texas Port of Entry with approximately 4.14 kilograms of cocaine and 2.20 kilograms of methamphetamine concealed in
the vehicle she was. driving. ,

 

SEE ATTACHMENT "A"

 

4 Continued on the attached sheet.

V7; a/ /} / Complainant’s signature

 

Jesus R. Cuellar , HSI Task Force Officer

Printed name and title

 

Sworn to before me and signed in my presence. -

 

Date: 5/21/2019"

. , Lo Judge’s signature
é McAllen, Texas U.S/ Magistrate J. Scott Hacker

City and state:
setethes 4 Printed name and title

 

  
Case 7:19-cr-01088 Document1 Filed on 05/21/19 in TXSD_ Page 2 of 2

“ATTACHMENT A”

Jama, Task Force Officer with United States Homeland Security Investigations (HSI),

“and have knowledge of the following facts:

4.

On May 20, 2019, Lilia Abril OLMEDO-Perez attempted to enter the United States
through the Hidalgo, Texas Port of Entry operating a white in color 2009 Chevy
Comfort bearing Tamaulipas registration XGD330A.

. At the Hidalgo Port of Entry, Lilia Abril OLMEDO-Perez gave a negative declaration

for narcotics, weapons, ammunition and monetary instruments in excess of $10,000
to Customs and Border Protection (CBP) officers and provided a Border Crossing
Card as identification.

Lilia Abril] OLMEDO-Perez was referred for system generated automatic inspection.

.In secondary, Customs and Border Protection Canine Enforcement Officer

conducted an inspection on the vehicle using his assigned canine and the canine

-Blened. to the odor of narcotics emitting from the air conditioning vents.

“CBP ‘Officers inspected the identified areas and observed packages. One (1)

package was probed and extracted a white powdery substance which field tested
positive for the properties of cocaine.

Further inspection resulted in the discovery of seven (7) bundles concealed within a

compartment in the firewall behind the stereo. Four (4) packages field tested positive

for cocaine (4.14 kgs) and three (3) packages field tested positive for
methamphetamine (2.20 kgs) with a combined weight of approximately six point
thirty-four (6.34) kilograms.

Homeland Security Investigation Task Force Officer (HSI TFO), advised Lilia Abril
OLMEDO- Perez of her Miranda warnings in the Spanish language, which she stated
she understood and waived in writing.

On thé-Post Miranda interview, Lilia Abril OLMEDO-Perez (OLMEDO-Perez) stated

“cthat, She is the registered owner of the vehicle she was driving and that the vehicle

was purchased for her to smuggle currency from the United States into Mexico.
OLMEDO-Perez admitted that she has been smuggling currency into Mexico since
October 2018 and that she is aware that the currency that she smuggles are illegal
proceeds from narcotics. OLMEDO-Perez stated that she gets paid between 300-
500 dollars for each successful smuggling attempt.
